DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Against patent 9,363,463

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 1, 1, 3, 5, 5, (6+5), 1, 1, 1, 1, 1, 3, 5, 1, 1, 1, 1, 1 respectively of U.S. Patent No. 9,363,463. Although the claims at issue are not identical, they are not patentably distinct from each other because, the scope of the invention of claim(s) of the current application is an obvious variant of the corresponding claims of Patent 9,363,463. Furthermore, scope of claim(s) of the current application are met and encompassed by the corresponding claim(s) of Patent 9,363,463.



For claim 4, limitation “coordinate information” of the instant application is and obvious variant of the limitation “predetermined area information”.

For claim 8, limitation “memory to store the comment data” of the instant application is and obvious storing step of saving the comments data received.

For claim 10, the limitation of “change the predetermined area” is an obvious variant of the scope of claim 1. A second or recursive use of claim 1 would obviously vary the “predetermined are information”, and thus meeting the limitation for “another image area”.

Method claims 12-17 and CRM claims 18-21 of the instant application are substantively similar to the system claims 2, 4-7, 11 and 2, 4, 5, 11 respectively of the instant application. Thus the rejection bases for these method and CRM clams are substantively same/similar to the reasons for rejections of respective system claims as aforementioned. 

Against patent 10,136,057

Claims 2-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 1, 1, 3, 4, 4, 5, 1, 1, 1, 1, 1, 3, 4, 1, 1, 1, 1, 1 respectively of U.S. Patent No. 10,136,057. Although the claims at issue are not identical, they are not patentably distinct from each other because, the scope of the invention of claim(s) of the current application is an obvious variant of the corresponding claims of Patent 10,136,057. Furthermore, scope of claim(s) of the current application are met and encompassed by the corresponding claim(s) of Patent 10,136,057.

The apparent difference between the instant application and the Patent 10,136,057 emanates from the style of recitation of the claim and relative placement of the like limitation within the claim body. 

For claim 4, limitation “coordinate information” of the instant application is and obvious variant of the limitation “predetermined area information”.

For claim 8, limitation “memory to store the comment data” of the instant application is and obvious storing step of saving the comments data received.

For claim 10, the limitation of “change the predetermined area” is an obvious variant of the scope of claim 1. A second or recursive use of claim 1 would obviously vary the 

Method claims 12-17 and CRM claims 18-21 of the instant application are substantively similar to the system claims 2, 4-7, 11 and 2, 4, 5, 11 respectively of the instant application. Thus the rejection bases for these method and CRM clams are substantively same/similar to the reasons for rejections of respective system claims as aforementioned. 

Against patent 10,484,604

Claims 2-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 1, 1, 3, 4, 4, 5, 1, 1, 1, 1, 1, 3, 4, 1, 1, 1, 1, 1 respectively of U.S. Patent No. 10,484,604. Although the claims at issue are not identical, they are not patentably distinct from each other because, the scope of the invention of claim(s) of the current application is an obvious variant of the corresponding claims of Patent 10,484,604. Furthermore, scope of claim(s) of the current application are met and encompassed by the corresponding claim(s) of Patent 10,484,604.

The apparent difference between the instant application and the Patent 10,484,604 emanates from the style of recitation of the claim and relative placement of the like limitation within the claim body. 

For claim 4, limitation “coordinate information” of the instant application is and obvious variant of the limitation “predetermined area information”.

For claim 5, limitation “angle of view” of the instant application is and obvious variant of the limitation “predetermined area information” of “fully spherical panoramic image”.

For claim 8, limitation “memory to store the comment data” of the instant application is and obvious storing step of saving the comments data received.

For claim 10, the limitation of “change the predetermined area” is an obvious variant of the scope of claim 1. A second or recursive use of claim 1 would obviously vary the “predetermined are information”, and thus meeting the limitation for “another image area”.

Method claims 12-17 and CRM claims 18-21 of the instant application are substantively similar to the system claims 2, 4-7, 11 and 2, 4, 5, 11 respectively of the instant application. Thus the rejection bases for these method and CRM clams are substantively same/similar to the reasons for rejections of respective system claims as aforementioned.


Against patent 10,911,670

Claims 2-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 1, 10-14, 10, 15-17, 15 respectively of U.S. Patent No. 10,911,670. Although the claims at issue are not identical, they are not patentably distinct from each other because, the scope of the invention of claim(s) of the current application is an obvious variant of the corresponding claims of Patent 10,911,670. Furthermore, scope of claim(s) of the current application are met and encompassed by the corresponding claim(s) of Patent 10,911,670.

The apparent difference between the instant application and the Patent 10,911,670 emanates from the style of recitation of the claim and relative placement of the like limitation within the claim body. 

Allowable Subject Matter
Claims 2-21 are allowed over prior art [Terminal Disclaimer is required to obviate the pending Double Patenting Rejection(s) made in this Office Action].
The following is an examiner’s statement of reasons for allowance: 
Prior arts of record taken alone or in combination fail to reasonably disclose or suggest,

Regarding claim 2, an image management system, comprising: 
wherein the circuitry receives, from the second communication terminal, a spherical panoramic image and predetermined-area information that indicates a predetermined 

Method claim 12 and CRM claim 18 recite substantively similar subject matter like system claim 2, and thus allowable for same/similar reason(s).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

The prior and/or pertinent art(s) made of record and not relied upon is considered pertinent to applicant's disclosure, are –
Jang (US 20110115927), Yashino et al. (20050174457), Usuda (20050021559) – who disclose different panoramic image processing of interest. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHBAZ NAZRUL whose telephone number is (571)270-1467. The examiner can normally be reached M-Th: 9.30 am-3 pm, 6.30 pm-9 pm, F: 9.30 am-1.30 pm, 4 pm-8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHBAZ NAZRUL/Primary Examiner, Art Unit 2697